Judge Simpson
delivered the opinion of the court.
. The principal question in this case is, had the circuit court jurisdiction, on the grounds alleged by the plaintiffs in their petition, to reverse and vacate a decree previously rendered by the same court? As the decree which the plaintiffs sought to reverse had been rendered in a suit in chancery which was instituted before the adoption of the Code of Practice, it is not entirely certain that a bill brought to reverse that decree would be embraced by the Code of Practice, and if not, then no question could be made as to the sufficiency of the allegations of the petition to authorize the court to review and reverse its decree.
But conceding that the case is embraced by the provisions of the Code of Practice, we, are still of the opinion the circuit court had power to reverse and vacate the decree, after the term Had expired at which it was rendered.
The facts alleged in the petition establish a clear cause of fraud on the part of the complainant in the previous suit, against the rights of the plaintiffs in this action, who are infants. The complainant in that suit, instead of presenting to the court a full and fair statement of the true condition of his testator’s estate, remained silent upon the subject, and . merely exhibited and relied upon the will, without alleging the existence of those facts that he must have known would not only have diminished his part of the estate which belonged to the testator at the time of his death, but would have greatly in*671creased that to which the plaintiffs were entitled; and that too, when he pretended to be acting as their guardian, and thus imposed upon himself the duty of superintending and guarding their interests. All the facts of the case conspire to prove that the decree was fraudulent, and on this ground alone, if upon no other, the court was authorized to vacate and annul it.

2. Infants are under ,the special protection of courts of equity, and they will vacate every judgment or decree by which injustice has been done to them.

3. There is no valid reason why infants against whom decrees have been rendered, may not show cause against a decree during their minority, as after they arrive of full age.
But the rights and interests of infants are under the special protection of courts of equity, whose duty it is to vacate every judgment and decree bj7 which injustice has been done them. Here a decree was rendered which was manifestly unjust, not however according to the facts which appeared in the record, but according to the facts which actually existed. Had not the infants a right to present these facts to the court, in order that justice might be done them, and a decree annulled which wholly disregarded their rights, and which would never have been rendered if these facts had been before the court? We think there can be no doubt of the proper answer to this inquiry. This case furnishes a forcible illustration of the propriety of that principle of law by which infants are permitted, not only during their infancy, but for a limited period afterwards, to show cause against any decree or judgment which may-have been rendered against them. This is one of the causes enumerated under the 57Qlh section of the Code of Practice, for which the court, in which a judgment or final order has been rendered, has power, after the expiration of the term, to vacate the judgment.
Where a good cause exists for vacating a judgment there is no valid reason why it should not be presented by an infant, at any time during his minority, as well as within a year after he attains the age of twenty-one. It may be to the advantage of all parties concerned that the judgment, if erroneous and unjust, should be vacated without any delay; and it may be very important to the infant that it *672should be done as soon as possible, to guard against the loss of that testimony upon which the establishment of his rights essentially depends.
In this case the facts which appear in the record authorized the court to annul and vacate the decree, and all the proceedings under it. The property which was given by the testator to the devisees, after the execution of his will, was to the extent of its value a satisfaction of the devises to them. Those devisees, including the infants who are plaintiffs, who had not received any property from the testator after the execution of his will, were entitled to the greater part, if not the whole, of the estate that remained undisposed of by him at the time of his death. The decree therefore having divided it equally among all the devisees, was obviously unjust, and was properly set aside and vacated.
As the appellant’s title depended upon that of his vendors, and as their title was divested by the reversal of the decree under which they derived it, and the annulment of all the proceedings had under it, it follows that his right and title to the land he purchased, have to share the same fate.
Wherefore the judgment, so far as the appellant is concerned, is affirmed.